 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdians, like domestic woodsmen, are seasonal employees with an interestin representation entitling them to vote.8Although we find that Canadian woodsmen should be included inthe unit and are eligible to vote, the Petitioner's showing of interestin a unit including them is insufficient to warrant the holding of anelection.Accordingly, without disposing of otherissuesraised by theEmployer, we shall grant the Employer's motion to dismiss thepetition.[The Board dismissed the petition.]8 SeeSmith Rice Atiil, Inc.,102 NLRB 1252. The situation inVermont Copper Co., Inc.,59 NLRB 853, involving temporary Canadian importees,which is relied upon by the Peti-tioner in its brief, is clearly distinguishable.CAPITAL DISTRICT BEER DISTRIBUTORS ASSOCIATION AND ITSMEMBERS :JOHN J. BOLAND DISTRIBUTORS CO.; PETER S. DUSZA; EMIL GUND-LACH; JOSEPH J. HOY, JR. INC.; IARASSI'S MADISON BEVERAGE CO;WILLIAM D. KEIS; PADULA'S HERKIMER BOTTLING CO.; SICILIANO'SCO. INC.; WEIGELS DISTRIBUTORS, INC.; WEST STREET BEVERAGE CO.andLOCAL 1013 AND LOCAL 1015, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA?AFL, PETITIONERS.Case No. 2-RC-6411. July 16, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius J. Altman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Capital District Beer Distributors Association, herein called theAssociation, is an unincorporated voluntary association, made up ofthe 10. concerns collectively referred to in the caption, and hereinafter,as the Members.:The Members are engaged in the distribution of beer in the vicinityof Albany and Troy, New York.During the past year, the total pur-chases made by them amounted to over $4,250,000, of which in excessof $1,205,000 represented purchases made outside the State of NewYork.During the same period, the total sales made by the Members,all within the State, were in excess of $4,250,000.On the basis of theforegoing, and the entire record, we find that the Members are jointlyengaged in commerce within the meaning of the Act and that it will'As more fully discussed in paragraph numbered 4,infra,the Members have engaged in,joint bargaining and comprise an appropriate multiemployer bargaining unit.109 NLRB No. 30. CAPITAL DISTRICTBEER DISTRIBUTORSASSOCIATION177effectuate the policies of the Act toassertjurisdiction over them inthis proceeding.2.Thelabor organizationsinvolvedclaimto represent employeesof the Members.23.The Intervenor contends that a contract which was executed onNovember 1, 1952, in which it, its Local Unions Nos. 13 and 15, andthe Members are named as parties, automatically renewed itself andcontinues in existence, thus operating as a bar to the petition filed inthis case on November 23,1953.We find no merit in this contention.It appears that Local Unions Nos. 13 and 15 have been in contractualrelationship with members of the Association since 1946.The Novem-ber 1952 contract, in which the Intervenor is also named as a party, isthe most recent contract entered into between Local Unions Nos. 13and 15 and the Members.3That contract contained an expiration dateof November 1, 1953, but provided for its automatic renewal there-after from year to year in the absence of notice by "either party" 60days "prior to any annual expiration date that changes are desired."The Joint Executive Board of Brewery Workers of Albany and Vicin-ity, hereinafter also referred to as the Joint Board, joined in negotiat-ing and endorsing the contract. It had theretofore handled all contractmatters for Local Unions Nos. 13 and 15.4At separate meetings held by Local Unions Nos. 13 and 15 duringthe latter part of July 1953, a majority of those present voted to disaffiliatefrom the Intervenor and to affiliate with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL. On July 27, 1953, the Intervenor appointed a trustee toadminister the affairs of Local Unions Nos. 13 and 15 and advisedthe Members by letter that "All matters pertaining to the administra-tion of the existing contract and the negotiation of any new contractwill be handled by the International Union and the Trustee or hisdesignees, as the representatives of your employees."By letters dated July 31, 1953, the Petitioners notified theMembersof the action taken by the members of Local Unions Nos. 13 and 15to disaffiliate from the Intervenor and advised them that they, thePetitioners, represented the employees covered by the contract andthat all grievances and other matters related to the contract shouldbe referred to them.2 As the record indicates that Internat`onal Union of United Brewery,Flour, Cereal,Soft Drink and DistilleryWorkers, CIO,the Intervenor herein, and the Petitioners existfor the purpose of bargain Dg with employerswithrespect to wages, hours, and other con-ditions of employment,we find each of them to be a labor organization within the mean-ing of theAct.The Intervenor'smotion to dismiss in this connection is therefore den ed.8Whether or not the Intervenor was a party to any prior contract between its localsand the Members is not disclosed by the record.6 Including,according to an uncontradicted statement at the hear'ng by counsel for theMembers, the giving of notices relating to the extension and modification of contracts. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 25,1953, the Joint Executive Board of Brewery Workersof Albany and Vicinity notified the Members in writing that "TheUnion representing your' employees desires to modify ... [theNovember 1952] contract and shall present said changes in the nearfuture."Becauseof the notice requesting modification of the 1952 contractwhich was served upon the Members by the Joint Board, we findthat the contract did not renew itself on November 1, 1953.Thatthis notice was timely given with respect to the automaticrenewaldate of the contract (September 1, 1953) is plain.Although counselfor the Intervenor questions the authority of the Joint Board to givesuch notice,5 the record shows, as already noted, that the Joint Boardnegotiated and endorsed the contract and theretofore had handledall contract matters for Local Unions Nos. 13 and 15.Also, theIntervenor's letter of July 27 to the Members in no way indicatedthat the Joint Board would not be the appointed trustee's designeeand continue to act on behalf of Local Unions Nos. 13 and 15 as ithad previously in all contract matters involving the Members.Underall the circumstances, we find that, when the Joint Board gave thenotice in question, it had at least apparent authority to do so.Thereis therefore no bar to a current determination of representatives.6A question affecting commerce exists concerning the representation'of employees of the Members within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioners and the Members are agreed as to the compositionof the unit.However, the Petitioners, relying on past bargainingby the Members, contend that a single unit covering employees of theMembers is alone appropriate, whereas the Members request "anindividual firm election,"' but state that "After that we are readyto sit down and bargain with them."The Intervenor did not expressits position on the unit question.All the Members, except William D. Keis, have been members ofthe Association since it was established in 1937; Keis joined in 1949.From 1946 until 1952, the members of the Association, meeting as abody, engaged in collective bargaining with Local Unions Nos. 13and 15, with respect to the employees sought by the Petitioners inthis proceeding.All but 2 or 3 of the Members agreed to be boundby these negotiations and most of the contracts resulting therefrom6 The position taken by him at the hearing was simply that "I don't think that letterhad the authority of the particular local."6 Canada Dry ginger Ale,Incorporated,73 NLRB 460;Joseph E. Knox & Co. Inc,86NLRB 1257;Alaska Salmon Industry,Inc.,89 NLRB 1379.We accordingly find itunnecessary to pass upon the validity of the reasons urged by the Petitioners and theMembers for holding the contract not to be a bar.7The reason for this request,as stated at the hearing,is that "several of the employeesof the individual employers have indicated that the union does not represent them, andfor our own legal protection we are asking that the individual firms be polled." DURA STEEL PRODUCTS COMPANY179were signed by all the members of the Association. In certain cases,itwas stipulated at the hearing, some members of the Associationsigned separate contracts, which may have been identical to the mastercontracts.Of the employees requested by the Petitioners about whomtestimony was adduced at the hearing, the record shows that thedrivers and helpers of all the Members receive identical pay, workidentical hours, and enjoy identical working conditions.On the basis of these facts and on the record as a whole, we findthat the Members have indicated an intention to be bound in collectivebargaining by group rather than by individual action. In view ofthis fact, and in the absence of unequivocal evidence that the Membersintend to abandon their practice of bargaining jointly's we are satis-fied that the multiemployer unit sought to be continued by thePetitioners is appropriate.9Accordingly, we find that all warehousemen and keg and bottledrivers and helpers employed by the Members, excluding checkers,watchmen, guards, office clerical employees, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.8 That the Association itself has not signed any contract on behalf of the Members, orthat all the Members were not bound by their joint negotiations nor had uniformly signedthe single master contracts resulting therefrom,does not preclude the establishment ofa multiemployer unit.Samuel Bernstein&Co., 98 NLRB 1144;Bryant'sMarina, Inc.,et al.,92 NLRB 718.8The position taken by the Members at the hearing indicates that they would prefer tocontinue their past practice of joint bargaining.DURA STEEL PRODUCTSCOMPANYandLOCAL990,INTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA(UAW-AFL),PETITIONER.Case No. 21-RC-3477. July 16, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Fred W. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer movedto dismiss the petition as the Intervenor, United Electrical, Radio andMachine Workers of America, Local 1421, had not filed a waiver of109 NLRB No. 18.334811-55-vol. 109-13